 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                      DISTRICT OF NEVADA
 5
 6   EUGENE SCALIA,
                                                          Case No.: 2:19-cv-00361-JCM-NJK
 7          Plaintiff(s),
                                                                        ORDER
 8   v.
 9   SIN CITY INVESTMENT GROUP, INC., et
     al.,
10
            Defendant(s).
11
12         Eugene Scalia is now the Secretary of Labor. See Docket No. 28 at 1 n.1. A “[public]
13 officer’s successor is automatically substituted as a party.” Fed.R.Civ.P. 25(d). Accordingly, the
14 Clerk’s Office is INSTRUCTED to substitute Eugene Scalia in place of Patrick Pizzella.
15         IT IS SO ORDERED.
16         Dated: November 21, 2019
17                                                             ______________________________
                                                               Nancy J. Koppe
18                                                             United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   1
